Citation Nr: 1734660	
Decision Date: 08/23/17    Archive Date: 08/30/17

DOCKET NO.  12-00 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for pulmonary embolism (also claimed as shortness of breath), to include as secondary to the service-connected disability of residuals, thrombosed left lower limb, postoperative torn left medial meniscus.

2.  Entitlement to service connection for heart disability, claimed as myocardial infarction and atrial fibrillation, claimed as secondary to pulmonary embolism.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. R. Gitelman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 until August 1970 and from February 1978 until February 1982.

These matters comes before the Board of Veteran's Appeals (Board) from September 2009 and October 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  The Board notes that in the Veterans VA form 9, he limits his appeal to the issues as listed on the title page above.  

For the reasons described below, the appeals is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In April 1980, while serving in Germany, the Veteran was struck by a car while crossing a street.  The military hospital in Augsburg diagnosed torn ligaments of the left knee, among other things, and several days later surgery was performed to repair those ligaments.  Several weeks thereafter, the Veteran developed pain and swelling in the left calf, which was diagnosed as extensive phlebothrombosis of the veins in that leg.

In an August 1981 expert medical opinion, a doctor from the Center for Internal Medicine at the J. W. Goethe University Clinic in Frankfurt/Main, Germany opined that the Veteran's phlebothrombosis was attributable to the injury he sustained and the subsequent operation, noting that according to clinical experiences "an increased frequency of new thrombotic attacks is observed in patients who have suffered from deep vein thrombosis."

Indeed, thrombosis is noted in several places throughout the Veteran's medical records subsequent to his operation.  Although an April 1981 service treatment record diagnoses the Veteran's deep venous thrombosis as resolved, a December 1983 VA Compensation and Pension (C & P) Examination notes that in June 1983 the Veteran was hospitalized for a blood clot in his right thigh, and shortly thereafter he again was hospitalized for a blood clot, this time in his right calf.  The final diagnosis includes "history of phlebitis" of both the lower right and lower left extremities, secondary to the knee operation.  In November 2008, the Veteran sought treatment for chest pain as well as pain and swelling in  his leg, both of which he had been experiencing for a month prior, since a long drive in his car.  The examination record noted thrombosis.   A  CAT scan revealed bilateral pulmonary emboli, and an ultrasound bilateral lower extremity clots.  

With respect to the Veteran's heart issues, none are reported during his service.  The first mention of chest pain in the Veteran's treatment records appears to be in a November 2008 record reporting, as above noted, the Veteran returning from a long car drive with complaints of discomfort.  A November 3 record notes "premature atrial contractions."  A November 4 CAT scan found the heart size normal without pericardial effusion, with coronary artery calcifications.  A November 9 examination report gives an equivocal diagnosis, acknowledging an unknown etiology and suggesting both gastroesophageal reflux disease and angina as possibilities.  It was noted that the Veteran showed no acute changes on multiple electrocardiograms and seemed to improve after taking alka seltzer.  In a May 2009 the Veteran was described as having "atypical chest pain."  It was noted that several years earlier, though, he had a stress test with a negative result.

More recently, a May 2014 treatment record described the Veteran as having a history of "chronic AFIB", and noted his having had several days of unresolved heart palpitations at the time of that examination.  A July 2014 /cardiology consult found normal left ventricular systolic function, ejection fraction around 60 percent, and stage 1 diastolic dysfunction of the left ventricle.

An October 2009 C & P examination found no signs of congestive heart failure, and the heart regular and without murmur.  The Veteran was diagnosed with residuals of pulmonary embolism and shortness of breath, but the examiner found it less likely than not connected to his left lower leg injury or thrombosis, noting that the Veteran's clotting issues subsequent to his accident might be the result of blood clotting factor problems.

In support of his claims, the Veteran has submitted into the record several pieces of medical literature he offers as evidence demonstrating both the relationship between his lower left extremity deep vein thrombosis and his pulmonary embolism and the relationship between that embolism and his arterial fibrillation.  Certain of the materials also indicate the possibility that deep vein thrombosis may develop as a complication of surgery.  Several of the cited articles were submitted by the Veteran into the record subsequent to the October 2009 C & P examination.

The Veteran, a Registered Nurse, asserts that his pulmonary embolism is related to his car accident in service or as secondary to his service connected residuals of thrombosis of the left lower limb.  The Board finds that the record is insufficient to render a decision on the Veteran's claim and a remand is necessary for an additional opinion.  Additionally, the Veteran maintains that his atrial fibrillation is secondary to his pulmonary embolism.  The issue of service connection for a heart disability is thus inextricably intertwined to the outcome of the Veteran's claim for service connection for a pulmonary embolism.  See Harris v. Derwinski, 1 Vet. App. 180   (1991) (issues are inextricably intertwined when a decision on one issue would have a significant impact on another issue).  Therefore, the issue is remanded pending the outcome of the Veteran's examination.

Accordingly, the case is REMANDED for the following actions:

1.  Forward the Veteran's claims folder to a VA examiner to review the Veteran's complete claims file and to opine whether it is at least as likely as not (fifty percent probability or greater) that the Veteran's pulmonary embolism was caused or permanently aggravated (that is, a permanent increase in the severity of the disability that is beyond its normal course) by his service-connected residuals, thrombosed left lower limb, postoperative torn left medial meniscus.

2.  In the event that the examiner finds that Veteran's pulmonary embolism is at least as likely as not (fifty percent probability or greater) caused or permanently aggravated (that is, a permanent increase in the severity of the disability that is beyond its normal course) by his service-connected residuals, thrombosed left lower limb, postoperative torn left medial meniscus, then the examiner should render an opinion as to whether it is at least as likely as not (fifty percent probability or greater) that the Veteran has a current heart condition that was caused or permanently aggravated (that is, a permanent increase in the severity of the disability that is beyond its normal course) by his pulmonary embolism.

In answering these questions, the examiner must specifically address the medical literature cited in the Veteran's March 2017 Appellant's Brief as well as the Merck articles entitled "Deep Venous Thrombosis", "Chronic Venous Insufficiency and Postphlebitic Syndrome", "Pulmonary Embolism", and "Atrial Fibrillation" submitted into the record on September 10, 2010.

The examiner must also reconcile his or her opinion with the prior opinions of record.  A complete rationale for these opinions should be provided.  All opinions should be based on examination findings, historical records and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.

If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice. 

In the event that the examiner determines that an in-person examination is necessary to render either of these opinions, such examination should be arranged.

4. After ensuring compliance with the development requested above, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response. Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
LESLEY A. REIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



